Walker, J.
This was an action brought in the district court to recover for the hire of slaves. The labor of the slaves for a given term was sold at public auction to the highest bidder. The auctioneer was asked the question by bidders and bystanders, and answered that inasmuch as Confederate money was the currency of the country, it would be received in payment of the hire of the slaves.
An auctioneer is for many purposes the agent of both parties. He has an authority virtute officii, to bind both the seller and the buyer. (Story on Agency, § 107; Chitty on Com. & Manuf., 281.) This must be regarded as a sale made for Confederate money, under the repeated decisions of this and other States.
This judgment was, in accordance with the instructions of the court, for the estimated value of Confederate money. This court has uniformly held heretofore, that Confederate money had no value in law. That the pretended government which issued it had no existence de jure. That it was uttered in violation of law, and in aid of a treasonable rebellion, the object of which was to overthrow the rightful government of the United States; that it was issued in aid of, and became a means of continuing the rebellion; and that to give it any legal standing whatever in the courts, as the means by which executory contracts are to be carried out, is to acknowledge so far the legality of the pretended government by *521which it was issued. And it is no answer to this argument to say that private wants or public necessity required its utterance and use. The truth is, the main purpose of its utterance was the purchase of the material of war, and the payment of troops engaged in fighting against their government. At the beginning of the war, there was the ordinary amount of legally authorized bank paper, and of gold and silver, in circulation in the State of Texas; and it never has been shown, nor will it ever be, that this was not abundantly sufficient for the ordinary wants of the people. ' So that these contracts cannot be put upon the ground of public necessity. :
A very large number of the people of Texas never did recognize the necessity of Confederate money, and it is fair to presume that by far the larger portion of the people would have utterly refused to have anything to do with it, if they had been left to their own choice; for it is notorious that early in the war it became necessary to force it upon the people, by the orders of military commanders, and many who took it in payment of debts did it in duress per minas, and with the bayonets of provost guards at their breasts. We hold now, that to give any legal sanction to transactions of this kind is to sanction, pro tanto, the rebellion itself.
To those who argue that this so-called money was a necessity or a blessing to the people of Texas, we say, go and look at the ruined homes, the blasted fortunes and the wasted estates, and the long list of bankrupts it has left among us. This would not have been the ease if the people of Texas had used no other circulation than that which the law supplied them ante helium. Had they resorted to barter and exchange of commodities, the State would have prospered rather than become bankrupt. She would have saved the public lands of which she has been plundered, and it is very doubtful whether the people could have been forced into that war which has proved so disastrous to the moral and material interests of the whole country.
*522There is no weight in the argument that Confederate money had an appreciable value, and could at different periods of the rebellion be used in the purchase of property ; for, long before the surrender of the Confederate armies, the logic of events had taught every man that the last holder .of the Confederate bill would find it utterly worthless in his hands ; and if it.were legally worthless in his hands, it was equally so in the hands of every prior holder.
The United States has declared that the Confederate debt shall not be paid. (Constitution of U. S., XIY amendment.) All of the insurgent States have agreed to this as a condition on which they have .been readmitted to the Union; and we hold that every enforcement of the payment of one dollar of this Confederate money is, pro tanto, a payment of the Confederate debt, and is so far a violation of the law of the land.
The judgment of the district court will be reversed and the cause dismissed.
Beversed and dismissed .